
	

113 S529 IS: To amend title 38, United States Code, to modify the commencement date of the period of service at Camp Lejeune, North Carolina, for eligibility for hospital care and medical services in connection with exposure to contaminated water, and for other purposes.
U.S. Senate
2013-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 529
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2013
			Mr. Burr (for himself,
			 Mrs. Hagan, Mr.
			 Nelson, and Mr. Rubio)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to modify the
		  commencement date of the period of service at Camp Lejeune, North Carolina, for
		  eligibility for hospital care and medical services in connection with exposure
		  to contaminated water, and for other purposes.
	
	
		1.Modification of commencement
			 date of period of service at Camp Lejeune, North Carolina, for eligibility for
			 hospital care and medical services in connection with exposure to contaminated
			 water
			(a)ModificationSection 1710(e)(1)(F) of title 38, United
			 States Code, is amended by striking January 1, 1957, and
			 inserting August 1, 1953 (or such earlier date for the commencement of
			 exposure to contaminated water at Camp Lejeune as the Secretary, in
			 consultation with the Agency for Toxic Substances and Disease Registry, shall
			 specify),.
			(b)PublicationThe
			 Secretary of Veterans Affairs shall publish in the Federal Register a notice of
			 any earlier date for the commencement of exposure to contaminated water at Camp
			 Lejeune, North Carolina, for purposes of section 1710(e)(1)(F) of title 38, as
			 amended by subsection (a).
			
